140 Ga. App. 348 (1976)
231 S.E.2d 124
WALSEY et al.
v.
LOCKHART.
52783.
Court of Appeals of Georgia.
Submitted October 6, 1976.
Decided November 5, 1976.
Gershon, Ruden, Pindar & Olim, Jay E. Loeb, for appellants.
*349 Charles T. Magarahan, for appellee.
STOLZ, Judge.
The appellee sued the appellant for breach of a contract of employment. In a nonjury trial, the court below awarded the appellee two weeks' pay minus a small sum earned on another job at which the appellee worked during that two-week period.
1. The appellant's first enumeration of error reads, "The trial court erred in granting judgment in any amount since the Court found plaintiff did not mitigate damages." This court will give no further consideration to the appellant's first enumeration of error, since we are unable to discover any such finding in the opinion of the court below.
2. The appellant's other enumeration of error requires us to review the evidence and proceedings at trial. Inasmuch as there is no transcript or stipulation of the record as provided in Code Ann. § 6-805 (Ga. L. 1965, pp. 18, 24), we can not consider this enumeration. Therefore, we must assume that the rulings of the trial court judge were correct. Douglas v. Dixie Finance Corp., 139 Ga. App. 251 (3) (228 SE2d 144) (1976); Mays v. Safeway Finance Co., 139 Ga. App. 229 (1) (228 SE2d 319) (1976); Pastis v. Haverty Furniture Cos., 134 Ga. App. 9 (213 SE2d 161) (1975).
Judgment affirmed. Bell, C. J., and Clark, J., concur.